Citation Nr: 0715424	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an effective date earlier than July 7, 2003 
for the award of service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In June 2006, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1.  On July 7, 2003, the RO received the veteran's claim for 
service connection for PTSD.

2.  Service connection was granted by the RO in a February 
2004 rating decision, and the veteran was assigned a 100 
percent disability rating, effective July 7, 2003.  There is 
no competent evidence of an earlier claim for these benefits.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD, prior to July 7, 2003, have not been met.  38 U.S.C.A. 
§§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than July 7, 
2003, for the award of service connection for PTSD, with a 
100 percent rating.  He has variously indicated that a more 
appropriate date for the award would be March or July 1993 
when he says that he tried to file a claim but was advised in 
a telephone conversation with personnel at a VA office, 
apparently in Waco, Texas, that there was no benefit 
available for his claimed disorder

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Once service 
connection is established, further VCAA notice as to 
downstream issues, such as the assignment of an earlier 
effective date for the grant of service connection, is not 
ordinarily required.  Id. at 490-493.  Nevertheless, in a 
November 2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Harman.  As 
the veteran's claim for an effective date earlier than July 
7, 2003 for the grant of service connection for PTSD is being 
denied, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In July and August 2003 letters, issued prior to the February 
2004 rating decision, and in the November 2006 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

On July 7, 2003, the RO received the veteran's claim for 
service connection for PTSD, on which he indicated that he 
had not filed a prior claim for VA benefits.  In support of 
his claim, the veteran submitted private medical records, 
dated during the 1990s that, while not containing a 
definitive diagnosis of PTSD, did have findings of 
psychiatric disability.  While there is no earlier claim for 
compensation benefits, the record reflects post-service 
claims for educational benefits and dental treatment.

Among the records provided by the veteran were an October 
1996 administrative decision and a November 1996 disability 
determination record from the Social Security Administration 
(SSA) indicating that he was found unable to work and 
eligible for benefits since March 1993.  The veteran was held 
to be totally disabled due to anxiety.  No other psychiatric 
diagnosis was noted.  He also submitted private medical 
records considered by the SSA in reaching its determination.  

A psychiatric evaluation form completed for the John Hancock 
insurance company indicates that the veteran was diagnosed 
with a single episode of major depression that had its onset 
in April 1993.

In a May 1993 and subsequent written statements during that 
year and in 1994, B.L.R., M.D., said that the veteran was 
unable to work. 

A July 1993 evaluation from D.D., M.D., diagnosed major 
depression, moderate, and anxiety disorder, not otherwise 
specified (NOS).  

In a September 1994 physician's statement completed for an 
insurance company, Dr. B.L.R. diagnosed the veteran with 
recurrent major depression.  In a February 1995 written 
statement, Dr, B.L.R. diagnosed major depression, single 
episode.

A January 1996 psychiatric record includes a diagnosis of 
major depression, single sense.

A May 1996 psychiatric consultation and evaluation report 
from M.P.U., M.D., includes a diagnosis of severe dysthymic 
disorder with episodic acute depression and panic episodes.

The veteran was afforded a VA psychiatric examination in 
December 2003.  According to the examination report, the 
veteran gave a ten year history of gradual decline in his 
ability to handle stress.  The examiner noted the 1996 SSA 
decision and that the veteran had anxiety, panic, and PTSD.  
According to the VA examiner, notes from private providers, 
dated from 1993-2002, reflected anxiety, panic attacks, 
depression, work problems, social isolation, withdrawal, and 
PTSD symptoms.  After clinical examination, the diagnosis was 
PTSD. 

Upon review of the veteran's service records that verified 
his involvement in combat operations, and the objective 
medical evidence, that showed treatment for "PTSD, anxiety 
and depression for many years", in a February 2004 rating 
decision, the RO granted service connection for PTSD and 
awarded a 100 percent rating, effective from July 7, 2003.  

In March and April 2004, and subsequent, written statements, 
the veteran said that in 1993, while living in Texas, he 
repeatedly contacted the Veterans Service office regarding 
assistance and was advised that no benefits were available 
for his type of problem.  He believed that the underlying 
cause of his disability that was recognized by SSA in March 
1993 was due to PTSD from his military service.
 
A March 2004 VA medical record includes the veteran's report 
of being severely disabled by PTSD for ten years.

In October 2004, the veteran submitted a written statement 
from his wife, to the effect that, in 1993, she saw him 
contact the Veterans Affairs office in Austin, Texas.  
Written statements from the veteran's siblings were submitted 
at that time and indicate that he told them he contacted that 
office and was advised no benefits were available for his 
problem.

According to a July 2006 written statement, the veteran 
believed that, in 1993, he contacted the VA RO in Waco, 
Texas, regarding his claim for benefits.

In a November 2006 written statement, a representative of the 
VA RO in Waco said that if the veteran contacted that office, 
a report of contact would be in the claims file.  The 
representative said there were no other files on station 
where copies of reports of contact were kept.  It was noted 
that there was a temporary file at the VA RO in Winston-
Salem, North Carolina, and suggested that further inquiry to 
that office should be made.  In a January 2007 written 
statement, a representative of the VA RO in Winston-Salem 
said a review of the veteran's temporary folder included no 
record of a report of contact or any evidence of contact 
within in the folder.

In a March 2007 written statement, the veteran reiterated 
that he had a telephone conversation with veteran's 
representative at the VA RO in Waco in July 1993 and was 
advised that there were no benefits of his type of disorder.  
The veteran believed that a search of telephone records for 
that time period should be made.  He maintained that a review 
of those records would verify his contact with the VA RO in 
Waco in July 1993.  He argued that the symtoms he manifested 
n 1993 when he became totally disabled were all related to 
his PTSD.

III.	Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore. 38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

In the present case, while the veteran has contended, the 
record does not reflect, that his grant of service connection 
for PTSD was based upon a claim filed in 1993.  Here, as set 
forth in detail in above, the present appeal arose from the 
RO's action with regard to the veteran's claim for service 
connection for PTSD, filed in July 2003, with respect to 
which, after service connection was granted (and a 100 
percent disability evaluation assigned), he sought an earlier 
effective date.  Thus, the exception in the law for claims 
filed shortly after service would not be for application in 
the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of July 7, 
2003, would be the earliest effective date assignable for 
service connection for PTSD, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for PTSD was more than one year after his 
separation from service in July 1965.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the claim, or the date 
entitlement arose.

Here, the veteran filed an original request for disability 
compensation benefits for PTSD on July 7, 2003.  After 
reviewing the pertinent evidence, from both military and 
medical sources, the RO, in a February 2004 rating decision, 
granted entitlement to service connection for PTSD and 
awarded a compensable disability evaluation effective from 
July 7, 2003, the date of receipt of the claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid."

In subsequent written statements from the veteran and his 
family members, it is asserted that, in 1993, he had 
telephone contact with a VA RO representative, evidently in 
Waco, and was advised that benefits were unavailable for his 
type of disorder.  He maintains that the SSA found him 
totally disabled and eligible for benefits since March 1993 
for disability that was related to his PTSD.  

Although the veteran contends that service connection for 
PTSD should be granted from 1993, there is simply no evidence 
on file identifying any document on which he had claimed such 
a disability at that time.  There is no report of contact or 
any other document in any file to corroborate the veteran's 
assertion that he initiated a claim for benefits in March or 
July 1993.  It was the July 7, 2003 written statement and 
application for benefits that ultimately led to the February 
2004 rating action, in which service connection was granted, 
effective from July 7, 2003.

In numerous written statements submitted in support of his 
claim, the veteran has raised possibility of his being ill-
advised by VA officials that his psychiatric disorder as 
described in 1993 was not one for which he was entitled to 
compensation benefits.  The Board does point out that, to the 
extent that the veteran was misled into thinking that his 
psychiatric disorder in 1993 was not one for which 
compensation benefits were available, which is not conceded, 
inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice 
by government employee, [here a VA counselor], is not a basis 
for legal entitlement to the benefit sought).

The record further reflects that SSA found the veteran to be 
totally disabled and eligible for disability benefits from 
March 1993.  It appears that he was considered disabled at 
that time due to anxiety.  The Board, however, was first 
advised of the existence of the award of SSA disability 
benefits in 2003, when the veteran filed his claim for VA 
benefits.  While the Board recognizes the disabling nature of 
the veteran's psychiatric disability, the SSA decision is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the veteran's PTSD.  Moreover, the 
Board observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion (regarding an earlier 
effective date for the award of service connection for PTSD), 
as the statutes and regulations governing the VA 
adjudications are substantially different from those 
governing SSA adjudications. See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

The Board appreciates the veteran's statements regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an effective date for service connection for PTSD, 
any earlier than that which has been currently assigned, 
i.e., July 7, 2003.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

An effective date earlier than July 7, 2003, for the award of 
service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


